PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/720,572
Filing Date: 19 Dec 2019
Appellant(s): TAKAHASHI et al.



__________________
Brian Hannon
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 11/16/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Despite some of the appellant’s statements, it is noted that the only rejections set forth in the 8/9/21 action are the rejections of claims 1-3 under 35 USC 103 as being unpatentable over Davis (US Patent 5518421) in view of Seipel, et al (US PGPub 2015/0380834).  Appellant’s arguments, citations and drawings are consistent with these documents.

(2) Response to Arguments
In response to appellant’s argument “Claim 1 specifies that the serration is crimped to the jacket.  Neither of the references disclose or suggest this feature of claim 1”.
The Examiner respectfully disagrees.
A jacket is any layer covering the plurality of cables (27).  Davis’s serration (noted below) on the crimped section (51) is crimping onto the jacket as shown in Fig. 7 (next page).

[AltContent: textbox (serration)][AltContent: arrow][AltContent: textbox (jacket)][AltContent: arrow]
    PNG
    media_image2.png
    196
    629
    media_image2.png
    Greyscale


[AltContent: textbox (jacket)][AltContent: arrow]
[AltContent: textbox (serration)][AltContent: arrow]
    PNG
    media_image3.png
    186
    346
    media_image3.png
    Greyscale



The appellant also argued that the “references also fail to disclosed the claimed inclined serration(s).”
The examiner respectfully disagrees.
Seipel clearly teaches serrations (232, 234) arranged inclined with respect to a longitudinal direction (line L).  The rejection uses the teaching of Seipel, that the serration is inclined, to modify Davis’s serration to increase crimping area and thus provide better securement between the cable and the fixing jacket.  Although Seipel’s teaching of inclined serration is applying on the conductor, one skilled in the art would have understood that the teaching of inclined serrations could also be implemented to crimp on the jacket or any other location.
In conclusion, Davis in view of Seipel clearly renders the claimed invention obvious.





For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TRUC T NGUYEN/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        

Conferees:
/renee s luebke/Supervisory Patent Examiner
Art Unit 2833                                                                                                                                                                                                        

David Martin
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.